Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4, 6, 12, 15-16, 19, 29-32, 34-35, 37, 40, 46-48, 61, 113, and 115 are pending and examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The Claimed Invention

    PNG
    media_image1.png
    50
    579
    media_image1.png
    Greyscale


The International Authority Findings in the Related PCT Application;
Mirrored Below, Same Subject Matter
	
Claim(s) 1-4, 6, 12, 15-16, 19, 29-32, 34-35, 37, 40, 46-48, 61, 113, and 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
D1 Jefffrey Johnston: "A PHASE 1 MULTIPLE-DOSE CLINICAL STUDY OF RA101495, A | SUBCUTANEOUSLY ADMINISTERED SYNTHETIC MACROCYCLIC PEPTIDE INHIBITOR OF COMPLEMENT C5 FOR TREATMENT OF PAROXYSMAL NOCTURNAL HEMOGLOBINURIA", Library of the European Hematology Association, 1 January 2016 (2016-01-01), | XP055661443, | Retrieved from the Internet:  URL:https://library.ehaweb.org/eha/20 16/21 st/135360/jeffrey.johnston.a.phase.1.multiple- dose.clinical.study.of.rat01495.a.html [retrieved on 2020-01-23] 
; in view of
D2 HOWARD JAMES F ET AL: "Safety and efficacy of eculizumab in anti-acetylcholine  receptor antibody-positive refractory generalised myasthenia gravis (REGAIN): a phase 3, randomised, double-blind, placebo-controlled, multicentre study", | LANCET NEUROLOGY,  vol. 16, no. 12, 2017, pages 976-986, XP085267220, | ISSN: 1474-4422, DOI: 10.1016/S1474-4422(17)30369-1 

	
    PNG
    media_image2.png
    209
    528
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    180
    518
    media_image3.png
    Greyscale

Thus, based on the prior art of record, the instantly claimed method and products employing the same are found prima facie obvious over the prior art of record, absent some showing of unexpected results with some amount or routine that would not have merely constituted routine optimization for optimal dosing and scheduling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654